ORDER ***
These appeals are dismissed without prejudice to reinstatement upon completion of the proceedings before the Legalization Appeals Unit (LAU).
The mandate of this court shall be stayed for one year, preserving the automatic stay of deportation under 8 U.S.C. § 1105a(a)(3).
If the proceedings before the LAU have not been completed within one calendar year from entry of the order of dismissal, *630petitioner shall move to extend the stay of the mandate.
If the proceedings are completed earlier than one year from entry of the order of dismissal, within 28 days from completion of the process the prevailing party shall move this court for issuance of the mandate, reinstatement, or other appropriate relief.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3